      6:18-cv-00108-RAW Document 285 Filed in ED/OK on 06/26/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

 AUSTIN P. BOND, as Special Administrator
 of the Estate of BILLY WOODS, deceased,

         Plaintiff,

 v.                                                Case No. CIV-18-108-RAW

 BOARD OF COUNTY COMMISSIONERS
 OF MUSKOGEE COUNTY, OKLAHOMA,

         Defendant,



                                             ORDER

        This matter came on for pretrial conference on June 25, 2020. At the conference, the

court construed Plaintiff’s objections to the deposition designations of Heath Woods and

Samantha Mahler and Plaintiff’s brief in support of those objections [Docket No. 263] as a

motion in limine regarding those depositions. The court GRANTED the motion, as the

testimony is not relevant and any relevancy is substantially outweighed by the danger of unfair

prejudice.

        The court also GRANTED IN PART Plaintiff’s motion for leave to file Angela Miller’s

deposition designation out of time. Plaintiff may file the deposition designation, but will not be

allowed to introduce Ms. Miller’s testimony regarding knowledge of 5 and/or 15 minute checks.

        IT IS SO ORDERED this 26th day of June, 2020.


                                              ______________________________________
                                              THE HONORABLE RONALD A. WHITE
                                              UNITED STATES DISTRICT JUDGE
                                              EASTERN DISTRICT OF OKLAHOMA
